UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WILLIE A. SAXBY, JR.,                  
              Petitioner-Appellant,
                 v.                                No. 00-7391
FEDERAL BUREAU OF INVESTIGATION,
             Respondent-Appellee.
                                       
           Appeal from the United States District Court
          for the District of South Carolina, at Florence.
               Henry M. Herlong, Jr., District Judge.
                       (CA-00-2342-4-20BF)

                      Submitted: January 19, 2001

                      Decided: February 7, 2001

   Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Willie A. Saxby, Jr., Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2            SAXBY v. FEDERAL BUREAU OF INVESTIGATION
                             OPINION

PER CURIAM:

   Willie A. Saxby, Jr., appeals the district court’s order dismissing
without prejudice his habeas corpus petition under 28 U.S.C. § 2241
(1994), in which he alleged federal officials failed to comply with the
Interstate Agreement on Detainers Act ("IADA"), 18 U.S.C. app. 2
(1994).

   Article III(a) of the IADA provides that when a prisoner is serving
a term of imprisonment in a party State, and there is pending in any
other party State any untried indictment, information, or complaint on
the basis of which a detainer has been lodged against the prisoner, the
prisoner

    shall be brought to trial within one hundred and eighty days
    after he shall have caused to be delivered to the prosecuting
    officer and appropriate court of the prosecuting officer’s
    jurisdiction written notice of the place of his imprisonment
    and his request for a final disposition to be made of the
    indictment, information, or complaint.

Furthermore, the prisoner’s request

    shall be accompanied by a certificate of the appropriate offi-
    cial having custody of the prisoner, stating the term of com-
    mitment under which the prisoner is being held, the time
    already served, the time remaining to be served on the sen-
    tence, the amount of good time earned, the time of parole
    eligibility of the prisoner, and any decision of the State
    parole agency relating to the prisoner.

18 U.S.C. app. 2, art. III(a) (1994). The IADA further requires that
the written notice and request for disposition be sent to the warden or
commissioner of corrections that has custody of the prisoner and that
person shall promptly forward it to the appropriate prosecuting offi-
cial and court by registered or certified mail. 18 U.S.C. app. 2, art.
III(b) (1994).
              SAXBY v. FEDERAL BUREAU OF INVESTIGATION                 3
   Saxby failed to satisfy the requirements of the IADA when he
delivered notice to the United States District Court and the federal
prosecutor in South Carolina regarding a detainer lodged by a federal
prosecutor in Georgia. In Fex v. Michigan, 507 U.S. 43, 52 (1993),
the Supreme Court held that "the 180-day time period in Article III(a)
of the IAD does not commence until the prisoner’s request for final
disposition of the charges against him has actually been delivered to
the court and the prosecuting officer of the jurisdiction that lodged the
detainer against him." Thus, Saxby did not trigger the 180-day time
limit because he has not shown that he requested final disposition
from the federal prosecutor in Georgia, where the detainer was issued.
Furthermore, Saxby has not shown that he complied with Article
III(b) of the IADA and caused to be sent or delivered to the warden
or commissioner of corrections in South Carolina a written notice and
request complying with the IADA’s requirements, including the term
of his commitment, the time he already served, the time remaining on
his sentence, or any of the other information required by the IADA.

   Because we find Saxby did not comply with the requirements of
the IADA, we find he is not entitled to relief. Accordingly, we affirm.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED